IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GARY W. MCMICHAEL, LISA V. NOT FINAL UNTIL TIME EXPIRES TO
MCMICHAEL AND THE TURN     FILE MOTION FOR REHEARING AND
KEY GROUP, INC.,           DISPOSITION THEREOF IF FILED

      Petitioners,                       CASE NO. 1D14-5796

v.

THOMAS D. ZACHOS AND
KALIOPE ZACHOS,

      Respondents.

___________________________/

Opinion filed October 14, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Robert O. Beasley and Phillip A. Pugh, of Litvak Beasley & Wilson, LLP,
Pensacola, for Petitioners.

Teresa M. Dorr and Natasha Z. Revell, of Zalkin Revell, PLLC, Santa Rosa Beach,
for Respondents.




PER CURIAM.

      DISMISSED.

BENTON, OSTERHAUS, and BILBREY, JJ., CONCUR.